         Case 1:20-cv-03020-JPO Document 38 Filed 08/21/20 Page 1 of 2




August 21, 2020

BY ECF

The Honorable J. Paul Oetken
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

       RE:     Plaintiff’s letter motion to enter judgment in State of New York v. U.S. Dep’t of
               Labor, et al., 20-CV-3020 (JPO).

Dear Judge Oetken,

        Pursuant to Rule 1(A) of the Court’s Individual Practices in Civil Cases and Federal Rule
of Civil Procedure 58(d), Plaintiff files this letter motion requesting entry of judgment in the
above captioned case.

        Plaintiff filed the complaint and moved for summary judgment in this action on April 14,
2020, regarding certain provisions of the U.S. Department of Labor’s final rule implementing the
paid leave provisions of the Families First Coronavirus Response Act. ECF Nos. 1 & 3. The
Court issued its Opinion and Order on August 3, 2020, holding that “Plaintiff’s motion for
summary judgment is GRANTED as to the work-availability requirement, the definition of
‘health care provider,’ and the temporal aspect of the documentation requirements, and is
GRANTED in part and DENIED in part as to the intermittent-leave provision.” ECF No. 37.
The Court also directed the Clerk of Court to close the motions at Docket Numbers 3, 24, and 31.
Id. As of the filing of this letter-motion, the Clerk of Court had not entered judgment. The
availability of FFCRA paid leave expires on December 31, 2020. Accordingly, Plaintiff
respectfully request pursuant to Federal Rule of Civil Procedure 58(d) that the Court direct the
Clerk of Court to enter judgment promptly consistent with the Court’s August 3 Order (ECF No.
37).

       Plaintiff conferred with Defendants’ counsel before filing this motion, and counsel
advised that Defendants consent to Plaintiff’s request.

                                      Respectfully submitted,

                                      LETITIA JAMES
                                      Attorney General of the State of New York

                                      By: /s/ Fiona J. Kaye
                                      Fiona J. Kaye, Assistant Attorney General
                                      Matthew Colangelo
                                        Chief Counsel for Federal Initiatives
                                      Eric R. Haren, Special Counsel
                                      Daniela L. Nogueira, Assistant Attorney General


                                                1
Case 1:20-cv-03020-JPO Document 38 Filed 08/21/20 Page 2 of 2




                     Office of the New York State Attorney General
                     28 Liberty Street
                     New York, NY 10005
                     Phone: (212) 416-8036
                     Fiona.Kaye@ag.ny.gov

                     Attorneys for Plaintiff




                                2
